Citation Nr: 1438047	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's son-in-law, and a representative from the Tennessee Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from June 1956 to March 1959 and from November 1961 to February 1979.  He died in October 2005.  The appellant is the Veteran's surviving spouse.  

In July 2014, the appellant's appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant testified before a Veterans Law Judge (VLJ) in July 2008.  A transcript of that hearing is of record.  

In a December 2008 decision the Board denied the appellant's claim.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 decision, the Court set aside the December 2008 Board decision and remanded the matter to the Board.  

In September 2011, the Board remanded the appellant's claim for additional development.  The case has since been returned to the Board for further appellate review.  

With regard to the history of the case, the Veteran died in October 2005, and the death certificate lists the immediate cause of death as cardio-pulmonary arrest due to metastatic renal cell cancer.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, for lumbosacral strain with degenerative disc disease, for peptic ulcer with gastroesophageal reflux disease, for tinnitus, and for a skin rash.  A subsequent rating decision following the Veteran's death awarded service connection for diabetes mellitus, Type II, for accrued benefits purposes.  

Various theories have been advanced in this case.  The appellant maintains that the Veteran had cardiovascular disease and that this played a role in his death.  She also maintains that the Veteran's service-connected disabilities contributed to his death.  The appellant has also argued that the Veteran's cause of death for renal cell cancer warrants service connection as a result of the Veteran's herbicide exposure while he was stationed in Vietnam.  Although she does not dispute that renal cell cancer is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e) as presumed due to exposure to herbicides, she has argued that the medical opinion evidence is in equipoise with regard to whether the Veteran's herbicide exposure in Vietnam caused his renal cell cancer.  

With respect to the medical opinion evidence of record, the appellant has submitted an opinion letter from Greg Kane, M.D., dated in July 2011, which is favorable to her claim.  Also, VA has supplemented the record on appeal with a medical opinion from a VA physician, dated in May 2012, and a July 2013 independent medical opinion from an urologist, T. E. Tosi, M.D.  The two opinions are unfavorable to the appellant's claim.  Furthermore, Dr. Kane has provided rebuttal statements in response to the opinions of the VA physician and Dr. Tosi.  

In July 2014, the appellant was notified that the VLJ who had conducted her July 2008 hearing was no longer employed at the Board.  She was provided an opportunity for a second hearing before another VLJ.  Later in July 2014, the appellant notified the Board that she wanted a Board videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on her behalf, expresses a desire to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a videoconference hearing before a member of the Board.  The RO should notify the appellant and her attorney of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

